Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-15-00081-CR

                                         IN RE Carlton STROUD

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

Delivered and Filed: March 4, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 18, 2015, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 1997CR3770, styled The State of Texas v. Carlton Stroud, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.